Case 4:16-cr-00358-LGW-CLR Document 105 Filed 11/02/20 Page 1 of 2

                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 5:15 pm, Nov 02, 2020
Case 4:16-cr-00358-LGW-CLR Document 105 Filed 11/02/20 Page 2 of 2
